Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 04/05/2021. Claims 1-20 are allowed. Claims 1-3, 5-7, 9-11, 13-15, 17, and 19-20 are amended by applicant. The previous specification objection has been withdrawn due to the newly accepted “Abstract” dated 04/05/2021. The previous claim objections and claim interpretation due to applicants amended claims. The previous 112, 102, and 103 rejections have been withdrawn due to applicant’s amended claims.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding a hook clamp specifically a spring member, oriented parallel to the actuator, configured to pre- tension the clamping hook against the first direction at a pre-tensioning position between the pivot point and the hook member. 
The prior art Bai (CN 206296615) discloses a hook clamp (Figures 1-5) comprising; a guide housing with an elongated hole housing a clamping hook having an actuator with an operating rod in order rotate the clamping hook from an open position 
The prior art Tunkers (EP 3095558) discloses a hook clamp (Figures 1-4) comprising; a guide housing (element 15) with an elongated hole housing a clamping hook having an actuator with an operating rod in order to rotate the clamping hook from an open position to a closed via multiple arm lever assembly, and having a spring assembly being orientated parallel to the actuator. However, the spring member is provided on the clamping hook and bias a section go the multiple arm lever assembly. However, the prior art does not disclose that the spring member is configured to pre-tension the clamping hook against the first direction at a pre-tensioning position between the pivot point and the hook member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/16/2021


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 17, 2021